Citation Nr: 1137868	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for visual impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to July 1947, from July 1947 to April 1951, and from January 1952 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was previously remanded by the Board in January 2011.

In June 2008, the Veteran testified at a RO hearing; a transcript of this proceeding is associated with the claims file.  In October 2010, the Veteran withdrew his request for a Board hearing.

The issues of entitlement to service connection for headaches, neck disability, elbow disability, prostate cancer, forehead disability (including a scar), shoulder disability, knee disability, arthritis (other than rheumatoid arthritis), chest disability, lung disability, and wrist disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Pursuant to the Board's January 2011 remand instructions, the Veteran was to be scheduled for a VA medical examination in connection with his claimed visual impairment.  In this regard, the Board notes that the AMC and RO had difficulty scheduling the Veteran for a VA examination due to the lack of an appropriate clinician in the close vicinity, as well as the Veteran's inability to travel far distances.  Therefore, in July 2011, the AMC sent the Veteran a letter requesting that he have his personal eye doctor complete a VA eye examination worksheet.  Subsequently, the Veteran had his eye doctor complete the VA eye examination worksheet.  However, the Board notes that the eye doctor did not offer a medical nexus opinion, nor does it appear that the VA eye examination worksheet requested an opinion.  The Board notes that it specifically requested that a medical nexus opinion be offered in its January 2011 remand instructions.  The Board observes that this requested development has not been completed.  Therefore, under Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand), a remand is necessary to ensure compliance with the Board's directive.

Furthermore, the Board finds that there is currently insufficient competent medical evidence on file for making a decision on the claim.  In this regard, VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Therefore, the Board is of the opinion that obtaining a medical opinion addressing the nature and etiology of the Veteran's claimed visual impairment is necessary to allow for informed appellate review.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).

Finally, the Board notes that additional evidence was received since the August 2011 supplemental statement of the case, which included the private eye doctor's examination report.  Subsequently, in August 2011, the Veteran waived initial RO review of any additional evidence submitted at a later date, and requested that the Board proceed with the adjudication of his claim.  However, the Veteran's representative stated in its September 2011 brief that it declined providing a waiver of initial RO review with regard to the eye doctor's examination report.  Therefore, this evidence will undergo preliminary review by the AMC/RO during the course of the remand actions directed below.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should take appropriate action to obtain and associate with the claims file a medical nexus opinion addressing the Veteran's claimed visual impairment.

After being informed of the relevant facts and/or reviewing the claims folder, the clinician should offer the following opinion:

Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed visual impairment is causally related to his active duty service or any incident therein, specifically including his January 1965 motor vehicle accident?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

The Board notes that service treatment records document that the Veteran was involved in a motor vehicle accident in January 1965.  A service treatment record from February 1965 states that residuals of trauma sustained in the accident included a scar on the forehead, ecchymosis on the left lower eyelid, laceration of the hands, and contusions of both elbows and knees.  Two days after the accident, a service treatment record documents that the Veteran reported that his vision had been very slightly blurred.  In June 1965, the Veteran was underwent an optometric examination; the Veteran was prescribed spectacles.  In August 1965, the Veteran requested further examination due to blurring of the lateral field, and was afforded an ophthalmologic consultation.  The principal diagnosis by the referring physician was muscular imbalance.  The ophthalmologic consultation revealed no abnormalities of visual field or fundi.  During the November 1965 discharge examination, the Veteran reported having experienced eye trouble.  At this time, an examiner found the Veteran's field of vision to be normal.

2.  In the interest of avoiding further remand, the AMC/RO should ensure that an adequate opinion with rationale has been offered.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



